Citation Nr: 1420866	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  08-03 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a vestibular disorder, to include Meniere's disease, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Katie L. Ambler, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to June 1973 with additional periods of service in the Marines Corps Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In June 2009, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This case was previously before the Board in September 2009 and January 2010 and remanded for additional development.  The issues of entitlement to service connection for hepatitis C, a left leg disorder, a left toe disorder, hypothyroidism and entitlement to a TDIU were also remanded in the January 2010 remand for the issuance of a statement of the case.  The issues of entitlement to service connection for hepatitis C, hypothyroidism, peripheral neuropathy of the left lower extremity, and entitlement to service connection for peripheral neuropathy of the right lower extremity were granted in a September 2012 rating decision.  Thus, these issues are not before the Board.

The Board notes that the Veteran was afforded another hearing before a Veterans Law Judge in August 2013 on other issues on appeal, including entitlement to a TDIU.  The Veteran opted not to testify on the issues enumerated in the title page above.  Thus, a panel decision is not necessary and the issues discussed in the August 2013 hearing are considered in a separate Board decision and will not be discussed further here.  

As discussed below, the Board finds that the Veteran's claims for entitlement to service connection for PTSD and entitlement to service connection for Meniere's disease of the right ear are more accurately characterized as entitlement to service connection for an acquired psychiatric disability and entitlement to service connection for a vestibular disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issues of entitlement to service connection for hemorrhoids, entitlement to service connection for a gastrointestinal disorder, entitlement to service connection for loss of taste, entitlement to service connection for erectile dysfunction, entitlement to an increased rating for hypothyroidism, entitlement to an increased rating for peripheral neuropathy of the right leg, and entitlement to an increased rating for peripheral neuropathy of the left leg have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In regard to the Veteran's claim for entitlement to service connection for Meniere's disease of the right ear, the Board finds that there has not been substantial compliance with the mandates of the January 2010 remand.  In the remand, the Board requested that the Veteran be scheduled for a VA audiological examination for the purpose of ascertaining the etiology of his Meniere's disease of the right ear.  The Veteran was scheduled for an audiological examination in December 2011.  The VA audiologist opined that ". . . although the Veteran has carried a diagnosis of Meniere's for many years, he does not actually have Meniere's disease.  His symptoms are consistent with a vestibular migraine."  The VA examiner stated that, "In his VA record he has never had a diagnosis of Meniere's by an otolaryngologist.  There are no ENT treatment notes and no evidence of discussion of treatment of Meniere's in the VA record."  However, private neurology clinic records from 1992 to 2005 reflect that the Veteran was diagnosed with Meniere's disease.  The VA examiner did not address these records or indicate whether the Veteran had a diagnosis of Meniere's disease during the period on appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Additionally, the VA examination report reflects that the Veteran has a vestibular disorder.  The Board finds that the Veteran's claim is not limited solely to Meniere's disease, but is rather a claim for a vestibular disorder, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The examiner did not address whether the Veteran's vestibular disorder is related to a service-connected disability.  Therefore, the December 2011 VA opinion is inadequate and the claim must be remanded for a new VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998).  The new VA examination should also address the Veteran's representative's assertion that dizziness is a side-effect of medications taken by the Veteran for service-connected hepatitis C.  See September 2013 representative argument.

In regard to the Veteran's claim for entitlement to service connection for PTSD, the claim was remanded in January 2010 to verify the Veteran's stressor.  Since the remand, the criteria for service connection for PTSD under 38 C.F.R. § 3.304(f) have changed.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2013).  His claimed stressors are consistent with the places, types and circumstances of his service.

The Veteran was afforded a VA examination in December 2011 to address whether he had PTSD that is related to service.  The VA examiner found the Veteran had a diagnosis of anxiety disorder, not otherwise specified, but did not have a diagnosis of PTSD.  However, the Veteran's VA treatment records reflect that he has consistently been diagnosed with PTSD throughout the period on appeal.  The VA examiner did not address whether the Veteran had a diagnosis of PTSD during the period on appeal that resolved.  

In regard to the Veteran's anxiety disorder, the Veteran's claim for entitlement to service connection for PTSD is construed as a claim for an acquired psychiatric disability, however diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The December 2011 VA examiner did not fully explain why the anxiety disorder was not related to service.  Additionally, the examiner did not address whether the Veteran's anxiety disorder was caused or aggravated by a service-connected disability.  An April 2007 VA treatment record noted that the Veteran had increased symptoms of anger, depression and anxiety that ". . . may be due to treatment for Hepatitis C."  As the VA examiner did not address these issues, the Board finds the VA opinion to be inadequate.  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, the claim must be remanded for a new VA examination.

As the issues of entitlement to service connection for an acquired psychiatric disability, to include PTSD, and entitlement to service connection for a vestibular condition, to include Meniere's disease, as secondary to a service-connected disability have been raised by the record, the Veteran should receive notice of the theory of secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with appropriate notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for an acquired psychiatric disability and a vestibular disorder, to include as secondary to the Veteran's service-connected disabilities in accordance with 38 C.F.R. § 3.310.

2.  Then, schedule the Veteran for an examination with a VA clinician of appropriate expertise to determine the following:

(a)  Identify all vestibular disabilities, to include Meniere's disease and vestibular headaches.  The examiner should address whether the Veteran had a diagnosis of Meniere's disease during the period on appeal that resolved.

(b)  The examiner should opine as to whether any current diagnosis, or a diagnosis made during the appeal period (August 2005 to present) of a vestibular disorder, to include Meniere's disease and vestibular headaches, is at least as likely as not (50 percent probability) related to service.

(c) The examiner should opine as to whether any current diagnosis, or a diagnosis made during the appeal period (August 2005 to present) of a vestibular disorder, to include Meniere's disease and vestibular headaches, is at least as likely as not (50 percent probability) proximately due to or chronically worsened by a service connected disability, to include right ear hearing loss, tinnitus, and/or hepatitis C (medication).

The VA clinician is requested to provide a thorough rationale for any opinion provided. The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  After completion of step 1, schedule the Veteran for VA psychiatric examination to determine the following:

(a)  The examiner should identify all current psychiatric disabilities, to include PTSD and anxiety disorder.  The examiner should provide an opinion as to whether the Veteran currently has a diagnosis of PTSD.

(b)  The examiner should opine as to whether any current diagnosis, or a diagnosis made during the appeal period (November 2005 to present) of an acquired psychiatric disability, to include PTSD, anxiety disorder, and depression, is at least as likely as not (50 percent probability) related to service.

(c) The examiner should opine as to whether any current diagnosis, or a diagnosis made during the appeal period (November 2005 to present) of an acquired psychiatric disability, to include PTSD, anxiety disorder, and depression, is at least as likely as not (50 percent probability) proximately due to or chronically worsened by a service connected disability, to include hepatitis C.

The VA clinician is requested to provide a thorough rationale for any opinion provided. The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for a vestibular disorder, to include Meniere's disease, and entitlement to service connection for an acquired psychiatric disability, to include PTSD and anxiety disorder.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



